Citation Nr: 1824316	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for residuals of a nose injury.

5.  Entitlement to service connection for residuals of a right hand injury.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that only the claims listed on the title page are currently before the Board.  In this regard, the June 2014 statement of the case (SOC) additionally addressed claims of service connection for right thumb, right wrist, bilateral feet, bilateral ankle, and eye disorders as well as excessive weight loss and hemorrhoids.  However, such claims are not before the Board because the Veteran's August 2014 VA Form 9 substantive appeal expressly limited the appeal to the seven claims listed on the title page.

The Veteran had a Board hearing in July 2017.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has low back, bilateral knee, and bilateral leg disorders due to his military service and residuals of in-service nose and right hand injuries.  In this regard, during the July 2017 Board hearing, he reported that he injured his back, bilateral legs, and bilateral knees and broke his nose and right hand during service.  He also reported that, shortly after discharge, he tore both thigh muscles and had right knee surgery.  However, he stated that post-service treatment records from the years following his discharge have been destroyed.  The Veteran also reported that all of his service treatment records (STRs) are not in the file.  In this regard, the Board notes that there are no STRs in regard to a nose injury currently associated with the record.  Thus, remand is warranted to determine if there are outstanding STRs or service personnel records (SPRs).  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In addition, while the Veteran has reported breaking his nose during service and experiencing residual breath problems due to such injury, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination and that remand is required to address the nature and etiology of any disorder residual to an in-service nose injury.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, the Veteran's available STRs show that a February 1976 right hand injury caused a small avulsion fracture of his fourth finger.  In addition, another STR shows that, in 1977, a cut on his right hand became infected.  The Veteran was afforded a VA examination in regard to this claim in September 2011.  He reported experiencing flare-ups of right hand pain when he writes for 20 minutes.  The examiner did not find that the Veteran experiences pain with motion, edema, erythema, tenderness, warmth, or crepitus in his right hand.  She also reported that imaging studies of his right hand did not show abnormal findings.  However, the examiner did not offer an opinion as to whether the Veteran's reported flare-ups of right hand pain are related to his in-service right hand injuries.  Thus, on remand another examination should be conducted to address the nature and etiology of any right hand disorder, to include reported flare-ups of right hand pain.

The Board also notes that the Veteran's STRs show that he was evaluated for a right knee injury in March 1975.  In addition, he reported during a September 1978 separation examination that he experiences cramps in his legs due to strenuous physical activity.  He was afforded a VA examination in regard to his bilateral knee claims in May 2014.  The examiner found that he was diagnosed with bilateral knee osteoarthritis in 2011.  The examiner concluded that these conditions were not related to service because muscle spasms due to profuse activity have not been shown to be related to osteoarthritis of the knees.  However, on remand another opinion should be obtained to address whether the Veteran's current right knee disability is related to the March 1975 right knee injury or had its onset within one year of his discharge from service.

Finally, while on remand, updated VA treatment records should be associated with the file.

Accordingly, the claims are REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete STRs and SPRs.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from April 2014.

3.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of all nose and breathing disorders.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all nose and breathing disorders experienced by the Veteran during the period on appeal (since June 2011).

For each identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that it had onset during service, or is otherwise related to service, to include an in-service nose injury.

A detailed rationale for any opinion offered should be provided.

4.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of residual disorder from right hand injuries.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all right hand disorders experienced by the Veteran during the period on appeal (since June 2011), to include recurrent flare-ups of right hand pain reported during the September 2011 VA examination.  

For each identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that it had onset during, or is otherwise related to service, to include a right hand fracture in 1976 and an infected right hand cut in 1977.

A detailed rationale for any opinion offered should be provided.

5.  Also, forward the claims file to an appropriate VA examiner for the right knee claim.  Following a review of all of the evidence, and in consideration of accepted medical principles, the examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed right knee osteoarthritis had onset during service, within one year of service, or is otherwise related to service, to include a March 1975 right knee injury.

A detailed rationale for any opinion offered should be provided.

6.  Finally, after completing all the above actions, plus any further actions needed as a consequence of the development completed, readjudicate the appeal.  If any of the benefits sought remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

